 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1269 
In the House of Representatives, U. S.,

May 4, 2010
 
RESOLUTION 
Commemorating the 400th anniversary of the first use of the telescope for astronomical observation by the Italian scientist Galileo Galilei. 
 
 
Whereas 2009 is the 400th anniversary of the first use of the improved telescope capable of astronomical observations by its developer, the Italian Renaissance scientist Galileo Galilei; 
Whereas Galileo, born in Pisa, Italy, in 1564, was educated at the University of Pisa where he became Professor of Mathematics; 
Whereas he attained life tenure as Chair of Mathematics at University of Padua; 
Whereas Galileo was appointed Chief Philosopher and Mathematician to the Grand Duke of Tuscany, Cosimo de' Medici II, his patron; 
Whereas Galileo had an integral role in the Scientific Revolution of the 17th Century due to his major contributions as a physicist, mathematician, astronomer, and philosopher; 
Whereas Galileo is universally regarded as the Father of Modern Astronomy, Father of Modern Physics, and Father of Modern Science; 
Whereas his experiments on the laws of motion, falling bodies, and the parabolic paths of projectiles and his observations of astronomical bodies were scientific advances; 
Whereas his inventions, the enhanced telescope; hydrostatic balance; geometric and military compass; thermoscope (thermometer); perfected compound microscope; pul­sil­o­gi­um (pulsiometer), enabled practical applications in the fields of military and civil engineering, navigation, medicine, and astronomy; 
Whereas his newly designed instruments of measurement, coupled with his theory that the natural world was written in the language of mathematics, laid the groundwork for modern scientific method and research; 
Whereas Galileo's use of his telescope, the central instrument of the Scientific Revolution, enabled his discovery of certain features of the surface of the moon, the moons of Jupiter, the phases and motion of Venus, and sunspots; 
Whereas these findings confirmed that the Copernican Sun Centered Solar System was plausible; 
Whereas this changed human understanding of the cosmos; 
Whereas Galileo published his theories and findings in several treatises, letters, and books, most importantly, Siderius Nuncius and the Dialogue Concerning the Two Chief World Systems; 
Whereas Galileo's body of work enabled subsequent generations, in particular in the United States, to build on the tradition of scientific research, to be in the forefront of new scientific endeavors, specifically in medicine, technology, and space exploration, resulting in the betterment of mankind; 
Whereas the United States of America has previously honored the scientist through naming a research aircraft, Galileo, commissioned for the Eclipse Expedition in 1965, and naming one of its major interplanetary missions, the Galileo Expedition to Jupiter, launched in 1989 and ending its 14-year odyssey in 2003; 
Whereas America also has built on the legacy of Galileo with NASA's most successful long-term science mission, the launch in 1990 of the Hubble Space Telescope, which contributes to our understanding of the universe; 
Whereas as part of NASA's tribute to Galileo, a replica of Galileo's telescope, provided by the Istituto e Museo di Storia della Scienza, Florence, Italy, was carried into space by Italian American astronaut, Michael Massimino, on the May 2009 Atlantis mission to repair and update the orbiting Hubble telescope; 
Whereas 2009 also marks the 40th anniversary of the moon landing by the Apollo 11 astronauts, which gave mankind first hand knowledge of the moon's surface, first observed in detail when Galileo turned his telescope to the sky in 1609; 
Whereas the United Nations The International Year of Astronomy 2009 is a global effort with over 140 countries participating, initiated by the International Astronomical Union (IAU) and UNESCO, at the request of Italy, Galileo's native country; and 
Whereas organizations, educational institutions, government entities, most notably in Italy, Istituto e Museo di Storia della Scienza and in the United States, NASA, Smithsonian Institution, Franklin Institute in Philadelphia, Italian Embassy and Italian Consulates, National Italian American Foundation and Italian Heritage and Culture Committee of New York, Inc., are celebrating the genius of Galileo Galilei and The International Year of Astronomy 2009 with numerous public programs, publications, symposia, proclamation ceremonies, and tributes to Galileo and his legacy: Now, therefore, be it  
 
That the Congress of the United States of America commemorates the 400th anniversary of the first use of the telescope by Galileo Galilei for astronomical observation and marks this discovery as one of the major events impacting mankind, and expresses its gratitude for Galileo's expansion of the universe and mankind's understanding of his place in the cosmos, and that the Congress of the United States of America joins the world in celebration of The International Year of Astronomy. 
 
Lorraine C. Miller,Clerk.
